Citation Nr: 0720500	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for the claimed disability.

2. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so, whether service connection is warranted 
for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Denver, Colorado.  The veteran testified before the 
undersigned Veterans Law Judge in February 2006; a transcript 
of that hearing is associated with the claims folder.


FINDINGS OF FACT

1. A January 1991 RO rating decision denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus; the veteran did not appeal this 
January 1991 RO rating decision.

2. Evidence associated with the claims file after the last 
final denial in January 1991 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claims.

3. Bilateral hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service, nor is any current bilateral hearing loss otherwise 
related to service.

4. Tinnitus was not manifested during the veteran's active 
duty, nor is any current tinnitus otherwise related to such 
service.


CONCLUSIONS OF LAW

1. The January 1991 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or have been aggravated by such service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

4. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

For purposes of evaluating the veteran's request to reopen 
his claims of service connection for bilateral hearing loss 
and tinnitus, the Board notes that a lengthy discussion of 
VCAA notice is unnecessary as the Board is reopening this 
claim.  However, since the Board is considering the veteran's 
claims on their merits, a discussion of whether VCAA notice 
was provided regarding his underlying claims is necessary.  

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate VCAA notice by 
letter dated in March 2004.  This letter informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  It also advised him of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the March 2004 letter expressly notified the veteran 
of the need to submit any pertinent evidence in his 
possession.  

In addition to providing proper notice on all VCAA issues, 
the Board notes that the March 2004 letter was sent to the 
veteran prior to the October 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  No such notice was provided to the veteran 
regarding these two elements of service connection; however, 
the Board has concluded that the preponderance of the 
evidence is against these claims.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claims.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
and private treatment records from Dr. Jacobson.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  
Finally, the veteran was afforded a VA examination in 
conjunction with his claims on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

I. New and Material Evidence

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in a January 1991 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, a November 1989 audiological evaluation and 
report from Dr. Jacobson, and an April 1990 VA examination 
report.  The January 1991 rating decision notes that the 
evidence fails to establish that the veteran's bilateral 
hearing loss or tinnitus was incurred in or aggravated during 
service.  The veteran did not timely appeal the RO's 
decision; thus, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  

The RO eventually reopened the veteran's claims in an October 
2004 rating decision.  The underlying service connection 
claims, however, remained denied.  Although the RO reopened 
the veteran's claims, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Records received since the January 1991 rating decision 
include the following: more statements from the veteran, 
audiological evaluations and reports from Dr. Jacobson, a 
September 2004 VA examination report, and testimony from a 
February 2006 Board hearing.  Of particular note is testimony 
that the veteran first noticed ringing in his ears during 
service.  Also of record is a February 1992 audiological 
report by Dr. Jacobson which notes that the veteran's hearing 
loss does not seem to be totally a result of excessive noise 
level exposures.  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes competent testimony regarding the onset of 
the veteran's tinnitus symptoms as well as competent evidence 
that his hearing loss may be partially a result of excessive 
noise exposure, such evidence bears directly on the bases for 
the previous denial of his claims on appeal (i.e., the matter 
at hand), and is also so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Hence it is material.

As new and material evidence has been received, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus may be reopened.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2006), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The veteran contends his bilateral hearing loss and tinnitus 
are due to in-service exposure to acoustic trauma from 
working on the flight line during service as a jet mechanic.  
However, the veteran's service medical records are absent any 
complaints, treatment, or diagnosis for auditory problems, 
including hearing loss and tinnitus.  The veteran's June 1965 
entrance examination and August 1969 separation examination 
both indicate normal clinical evaluations of the ear, and an 
audiological testing report dated January 1967 fails to note 
any abnormalities or impaired hearing.  On separation, in 
August 1969, the veteran's hearing was measured as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
15
15
LEFT
10
10
10
10
25

Such pure tone thresholds do no demonstrate hearing loss 
according to VA regulations.  See 38 C.F.R. § 3.385.  

The evidence of record is absent any medical issues related 
to hearing loss or tinnitus until November 1989.  Thus, 
hearing loss is not demonstrated within one year of service 
separation and presumptive service connection is not 
warranted.  See 38 C.F.R. § 3.307, 3.309.

On April 1990 VA audiologic examination, hearing was as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
10
20
30
45
LEFT
-
20
30
40
50

Such examination results demonstrate that the veteran's 
hearing loss meets the regulatory thresholds to be considered 
disabling.  See 38 C.F.R. § 3.385.  The examiner indicated 
that the veteran also reported constant tinnitus.

Prior to April 1990, a November 1989 treatment report by 
clinical audiologist, Dr. Jacobson, indicates that the 
veteran has sensorineural hearing loss and tinnitus.  Records 
since April 1990 show continued deterioration of the 
veteran's bilateral hearing loss and continued complaints of 
bilateral tinnitus.  Most recently, the veteran was evaluated 
in September 2004, and his hearing was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
60
60
65
75
80
LEFT
55
60
65
70
70

The Board finds that the absence of any competent evidence of 
hearing loss during service weighs against the veteran's 
claim that his current hearing loss is related to such 
service.  Additionally, although the veteran is competent to 
provide evidence regarding the onset of ringing in his ears, 
the lack of contemporaneous evidence in his service medical 
records weighs against a finding that his current tinnitus is 
related to such symptoms.  Finally, the twenty year lapse in 
time between the veteran's active service and the first 
diagnosis of bilateral hearing loss and tinnitus weighs 
against the veteran's claim.  The Board notes that it may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

In addition to a lack of competent evidence of bilateral 
hearing loss and tinnitus during service or shortly after 
service, there is no definitive nexus opinion linking either 
of the veteran's current disabilities to his service-related 
noise exposure.  The Board acknowledges that there is 
evidence of record indicating a potential link to service.  
See Dr. Jacobson's November 1989 private audiogical report 
indicating that the veteran's hearing loss may have been 
present since enlistment and that his tinnitus is secondary 
to that nerve damage; see also February 1992 treatment report 
by Dr. Jacobson noting that the veteran's additional hearing 
loss does not seem to be totally a result of excessive noise 
exposure.  However, none of this evidence indicates a 
definite link, nor do such opinions indicate a likelihood of 
at least fifty-fifty that the veteran's current hearing loss 
and tinnitus are related to service.  Moreover, Dr. Jacobson 
indicates in his September 1992 treatment report that the 
veteran's hearing loss may also be due to an autoimmune 
disorder.  

The Board notes that while an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

In contrast to the equivocal opinions discussed above, the 
September 2004 VA examination report provides an opinion that 
the veteran's current hearing loss and tinnitus are less 
likely than not a result of his in-service noise exposure.  
The examiner reached this determination based on an interview 
with the veteran, a review of the claims folder, and an 
audiologic examination.  Noting that the veteran had normal 
hearing loss at service separation, it was the examiner's 
professional opinion that a relationship did not likely exist 
between the veteran's claimed disabilities and service.  
Given the comprehensive review completed by this examiner and 
the explanation for the medical opinion provided, the Board 
finds that this report will be afforded considerable 
probative weight as an expert medical opinion specifically 
addressing the issue of nexus between the veteran's hearing 
loss and tinnitus and his military service.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators); see also Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); Sklar v. Brown, 5 Vet. 
App. 140 (1993) (The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings).

A negative nexus opinion weighs heavily against the veteran's 
claims; however, also of note is medical evidence in which 
the veteran contradicts his own testimony that his tinnitus 
had its onset during service.  First, a November 1989 
audiological evaluation and report by Dr. Jacobson indicates 
that the veteran first noticed bilateral tinnitus when he had 
an upper respiratory infection in January 1989.  Dr. Jacobson 
noted that the veteran expressly denied any symptoms prior to 
January.  Also of record is a February 2004 VA audiological 
evaluation which states that the veteran reported an onset of 
tinnitus in 1986.  He also reported an onset of hearing loss 
in 1983 at this examination.  The Board finds that these 
contemporaneous statements by the veteran weigh against his 
claim that bilateral hearing loss and tinnitus were incurred 
in service.  Moreover, since the November 1989 audiological 
evaluation predates the veteran's original claim in December 
1989, such evidence is deemed highly probative.  

The Board acknowledges that the record demonstrates that the 
veteran was exposed to noise while working as a jet mechanic 
during service.  However, evidence of injury is not 
sufficient to establish service connection.  Rather, the 
competent evidence must demonstrate that such injury resulted 
in a chronic disability.  Evidence of continued complaints 
and symptomatology may demonstrate chronicity.  See 38 C.F.R. 
§ 3.303(b).  In the present case, however, there is no 
evidence of any in-service complaints, nor is there evidence 
of complaints, diagnosis, or treatment for bilateral hearing 
loss or tinnitus for twenty years following service 
separation.  Thus, in order to establish service connection 
the veteran must present evidence that establishes a link 
between the current disability and service.  See 38 C.F.R. 
§ 3.303(d).  The statements made by Dr. Jacobson in the 
various private audiological evaluations and reports indicate 
the possibility of a link; however, they also indicate other 
possibilities as well.  In contrast, the September 2004 VA 
examination report provides a negative nexus opinion with a 
reasonable basis for such opinion.  Moreover, this 
etiological determination was made following a review of the 
veteran's claims folder, including Dr. Jacobson's reports.  

The Board observes that it may not accept the veteran's own 
statements regarding a relationship between service and his 
current bilateral hearing loss and tinnitus as competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson is 
not competent to provide evidence regarding diagnosis or 
etiology).  

Thus, with consideration of the veteran's service medical 
records, the probative VA examiner's report, the length of 
time following service prior to a recorded diagnosis of 
bilateral hearing loss and tinnitus, the contradictory 
statements regarding the onset of the veteran's tinnitus and 
hearing loss, and the absence of any sufficiently definitive 
medical opinion indicating a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The veteran's claim of service connection for bilateral 
hearing loss is reopened, and to this extent the claim is 
granted.

The veteran's claim of service connection for tinnitus is 
reopened, and to this extent the claim is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


